Title: John Adams to Abigail Adams, 27 February 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Feb 27. 1783

L’Ambition dans l’oisiveté, la Bassesse dans l’orgueil, Le Desir de s’enrichir Sans travail, l’Aversion pour la vérité; la flatterie, la Trahison, la Perfidie, l’Abandon de tous Ses Engagemens, le mépris des devoirs du Citoyen, la Crainte de la Vertu du Prince, l’espérance de Ses foiblesses, et plus que tout cela le ridicule perpétuel jetté sur la vertu, forment, je crois, le caractère du plus grand Nombre des Courtisans, marqué dans tous les lieux et dans tous les tems.
It is Montesquieu who draws this Picture. And I think it is drawn from the Life, and is an exact resemblance. You cannot wonder then that I am weary and wish to be at home upon almost any Terms. Your Life, would be dismal, in a high degree. You would be in an hideous Solitude, among Millions. None of them would be Society for you that you could endure. Mrs. Jay is in this Situation ardently longing to come home. Yet She is much better Circumstanced, than you are to be abroad, as her family is Smaller and younger. You must leave a Part of your Family.
No Let Us live in our own Country, and in our own Way. Educate our Children to be good for something. Upon no Consideration what ever would I have any of my Children educated in Europe. In Conscience I could not consent to it.
If Congress had been Steady, and continued in force my Commission to make a Treaty of Commerce with Great Britain, I should have gone to London, and have finished the Treaty before now, but I should not have thought of residing in London long. I should have resigned and returned to America in a Year or two at furthest. If Congress should now revive my Commission and send me a new one, which I think altogether improbable, but believe they will compleat their Work, by Sending another Man upon that Errand, I would not Stay longer in England than a Year or two at furthest. I cannot bare the Thought of a long Banishment from my own native Soil, where alone I can ever be happy, or comfortable.
I write you by every opportunity, least you should embark for Europe when I am upon my Passage home, which would be a terrible Disappointment to both. My Intention is to come home whether I receive the Acceptance of my Resignation or not, unless I receive a Commission to St. James’s. Dont you embark therefore untill you receive a Letter from me desiring you to come. If I should receive Such a Commission I will write you immediately, by way of France Holland and England, and shall wish you to come to me on the Wings of the Wind. But the Same Influence, french Influence I mean, which induced Congress to revoke my Commission, will still continue to prevent the Revival of it. And I think it likely too, that English Influence will now be added to French, for I dont believe that George wishes to see my face. In this Case I shall enjoy the satisfaction of coming where I wish most to be, with all my Children, living in Simplicity, Innocence, and Repose.
What I write you, upon this subject is in Confidence and must not be communicated but with great discretion.

Yours entirely and forever
John Adams

